DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 07/09/2021 has been entered and carefully considered.
Claims 1 has been amended.
Claims 11-20 have been added.
Response to Arguments
Applicant’s arguments filed on 07/09/2021, with respect to claims 1 and 11 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claim 1 has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 11 are allowable over the prior art of record because none of the prior art teach a method of conducting preventative maintenance on a robotic surgical system that supports a surgical instrument for effectuating a 
Claims 2-10 and 12-20 are considered allowable based on their respective dependence on allowed claims 1 and 11.
Kirk (US 2014/0358453 A1) discloses a system and method for monitoring the status of a robot reducer by performing trend analyses on detected ultrasonic frequencies emitted from the robot reducer during its operation so that preventive maintenance can be performed on the reducer to avoid a failure during operation of the reducer. However, Kirk does not disclose a method of conducting preventative maintenance on a robotic surgical system that supports a surgical instrument for effectuating a surgical procedure. Therefore Kirk does not disclose steps of sensing an audio output generated by at least one component of 
Sillman et al. (US 2007/0156285 A1) disclose a medical robotic system comprises a number of components that may be monitored to determine their preventive maintenance needs by recording usage-related information for the monitored components into associated non-volatile memories. When usage of the component exceeds a specified usage threshold, the system displays a warning message on its display screen to have preventive maintenance performed for the component. However Sillman et al. do not disclose steps of sensing an audio output generated by at least one component of the robotic surgical system with a sensor coupled to the robotic surgical system; comparing the audio output data to a predefined audio data stored in a memory device that is coupled to the robotic surgical system; and selectively outputting a preventative maintenance signal based on a comparison of the audio output data and the predefined audio data as discussed above. 
Kuffner et al. (US 20150213417) disclose methods and systems for proactively preventing hazardous or other situations in a robot-cloud interaction are provided.  An example method includes receiving information associated with task logs for a plurality of robotic devices.  The task logs may include information associated with tasks performed by the plurality of robotic devices.  The method may also include a computing system determining information associated with hazardous situations based on the information associated with the task logs.  For example, the hazardous situations may comprise situations associated with failures of one or more components of the plurality of robotic devices. However, Kuffner et al. do not disclose a method of conducting preventative maintenance on a robotic surgical system that supports a surgical instrument for effectuating a surgical procedure. Therefore Kirk does not disclose steps of sensing an audio output generated by at least one component of the robotic surgical system with a sensor coupled to the robotic surgical system; comparing the audio output data to a predefined audio data stored in a memory device that is coupled to the robotic surgical system; and selectively outputting a preventative maintenance signal based on a comparison of the audio output data and the predefined audio data. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/JOHN H LE/Primary Examiner, Art Unit 2862